USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: %l\ iiqu

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELIZABETH KENNEDY,

Plaintiff,
18-CV-2501 (ALC)
-against-
OPINION & ORDER
ROBERT BASIL, THE BASIL LAW GROUP P.C.,
ARTIFECT LLC, WFT REALTY LLC, WFT
FASHION LLC,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:

Plaintiff Elizabeth Kennedy (hereinafter, “Ms. Kennedy” or “Plaintiff”) brings this action
against Defendants Robert Basil, The Basil LaW Group P.C., Artifact LLC, WFT Realty LLC,
and WFT Fashion LLC (collectively, “Defendants”) for violations of the Lanham Act including
trademark infringement, 15 U.S.C. § lll4, federal unfair competition, 15 U.S.C. § llZS(A), and
federal trademark dilution, l5 U.S.C. § llZS. Plaintiff also alleges violations of NeW York
General Business LaW §§ 349, 360-L as Well as New York Civil Rights Law § 51. Plaintiff’ s
Complaint includes state law claims for breach of contract, breach of fiduciary duty, malpractice,
fraud, accounting, common law unfair competition, and unjust enrichment

Plaintiff filed her Complaint on l\/larch 20, 2018. ECF No. l (“Compl.”). On June 26,
2018, Defendants requested leave to file a motion to dismiss Plaintiffs Complaint. ECF No. 30.
The Court granted Defendants’ request, and the instant Motion to Dismiss for Lack of
Jurisdiction Was filed on July 2, 2018. ECF No 33. Plaintiff filed an Opposition to Defendants’
Motion on August lO, 2018. ECF No 5l. Defendants filed their Reply on August l9, ZOl 8. ECF
No. 52. Defendants’ l\/lotion is deemed fully briefed. After careful consideration, Defendants’

Motion to Dismiss for Lack of Jurisdiction is hereby DENIED.

 

BACKGROUND

Ms. Kennedy is a designer in the fashion industry, and she started Elizabeth Kennedy,
LLC (hereinafter, the “Company”) in 2007. Compl. 11 14. ln 2012, Ms. Kennedy partnered with
Jayne Harkness and each of them carried 50% interest in the Company. Id. 11 16. The Operating
Agreement governing the Company included a provision that ensured that Ms. Kennedy “could
continue to use her name in the event she was no long[er] a member of the Company.” Id. 11 l7.
In December 2014, Ms. Kennedy, through the Company, applied for two trademark registrations
of her personal name, “Elizabeth Kennedy”, with the United States Patent and Trademark Office
(“USPTO”). Id. 11 20. The “Elizabeth Kennedy” trademarks (the “KENNEDY Marks”) were
registered on September 14, 2015.l

With a desire to eXpand, Ms. Kennedy met with Mr. Basil, an attorney and part owner of
a strategic support company named Artifect. Ia’. 1111 24-26. After Mr. Basil indicated that he
wanted to invest, the Operating Agreement was amended giving Mr. Basil an ownership stake in
return for a line of credit for the Company. Id. 1111 26-30. Ms. Kennedy and Mr. Basil put their
agreement in writing by amending (the “First Amendment”) the Operating Agreement. Id. 11 31.
The First Amendment to the Operating Agreement also appointed Mr. Basil and his Law Firm as
General Counsel for the Company. Ia’. 11 31. Mr. Basil hired Edward Colville, his personal
accountant, to manage the Company’s financials. Id.

ln early 2016, WFT, a company wholly owned by Mr. Basil, provided the Company with
at total of $310,000. Id. 1111 37-38. Shortly thereafter, the Operating Agreement was amended for
the second time. Id. 1111 41-44. According to the Complaint, Mr. Basil also amended § 2.9 of the

Operating Agreement to include a non-compete clause governing Ms. Kennedy should she

 

l Registration Nos. 4811444 and 4811445

 

terminate her membership Id. 11 45. After securing additional loans and hiring Shan Reddy as the
Chief Operating Officer of the Company, The Operating Agreement underwent a third
amendment Id. 1111 49-59. The Company continued to experience financial difficulties into April
2017 leading to a fourth amendment of the Operating Agreement. Id. 1111 68-72. ln late 2017, as
the Company contemplated dissolution, Mr. Basil resigned as the Company’s managing member
due to “conflicts of interest regarding the close-down.” Id. 1111 84-85. Ms. Kennedy attempted to
assume the role as managing member, but her proposal was rejected Ia’. 11 85.

Later in December, Mr. Basil claimed that Noah Bank, a client of Basil Firm who had
provided an earlier loan to the Company, was the actual owner of the KENNEDY l\/Iarks. Id. 1111
55, 88. On January 12, 2018, Mr. Basil proposed dissolution of the Company by selling the
Company’s assets, including the KENNEDY Marks. Id. 11 91. After a few days of contested
discussions regarding the future of the company, on January 22, 2019, Ms. Kennedy ultimately
declared insolvency and withdrew as a member of the Company. Id. 1111 91-97. Shortly thereafter,
Ms. Kennedy demanded that the Company change its name from “Elizabeth Kennedy, LLC” and
assign the KENNEDY marks to Ms. Kennedy. Id. 11 98. Mr. Basil changed the name to “WFT
Fashion LLC”, but refused to assign the KENNEDY marks. Id. 11 99.

Ms. Kennedy’s Complaint contains sixteen claims for relief. See Ia’. However, for the
purpose of the instant motion, the relevant claims include the eighth, ninth, and twelfth.
Plaintiffs eighth claim for relief alleges, in part:

Defendants have used or intend to use in commerce, without Kennedy’s
permission, the KENNEDY marks in a manner that is likely to cause
confusion mistake or deception with respect to Kennedy’s KENNEDY
marks, and is likely to cause confusion or mistake and to deceive purchasers
as to the affiliation, connection, approval, sponsorship or association of
Kennedy and/or her goods, services and commercial activities, on the one

hand, with these Defendants and/or their respective goods, services or
commercial activities, on the other hand.

 

Id. 11 153. The eighth claim for relief seeks an award of exemplary damages under the common
law, as well as treble damages and increased profits under 15 U.S.C. § 1117. Plaintiff’s ninth
claim alleges willful and unauthorized use of Plaintiff`s claims ~ a violation of 15 U.S.C. §
1117. Id. 1111 161-76. The twelfth claim for relief alleges dilution of the KENNEDY marks
constituting a violation of 15 U.S.C. § 1125(0). Id. 1111 194-203.
STANDARD OF REVIEW

“A plaintiff asserting subject matter jurisdiction has the burden of proving by a
preponderance of the evidence that it exists Morrison v. Natz`onal Australia Bank Ltd., 547 F.3d
167, 170 (2d Cir. 2008) (citing APWUv. Potter, 343 F.3d 619, 623 (2d Cir. 1991)). In evaluating
whether the plaintiff has met that burden, “the court must take all facts alleged in the complaint
as true and draw all reasonable inferences in favor of plaintiff, but jurisdiction must be shown
affirmatively, and that showing is not made by drawing from the pleadings inferences favorable
to the party asserting it.” Id. (citing Potter, 343 F.3d at 623). However, a court may refer to
evidence outside of the pleadings Makarova v. Um'ted States, 201 F.3d 110, 113 (2d Cir. 2000)
(citing Kamen v. Amerz`can Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986)).

DISCUSSION

Defendants claim that this Court does not have subject matter jurisdiction over this case
because it is a contract dispute that happens to concern intellectual property and does not meet
the standards for federal question jurisdiction Def.’s Mem. Supp. Mot. 11, ECF No. 34
(hereinafter, “Def’ s l\/lemo”). Plaintiff counters by claiming that the Complaint sufficiently
alleges trademark claims under the Lanham Act, and thus federal question jurisdiction is

adequately conferred Pl.’s Mem. Opp. Mot. 11, ECF No. 51 (hereinafter, “Pl. Opp.). After

 

careful consideration, this Court finds that Plaintiff"s Complaint has adequately alleged a
question arising under federal law, thus this Court has subject matter jurisdiction over the case.

I. The T.B. Harms Test Articulates The Standard By Which Jurisdiction For Claims
Mixing Contract And Trademark Questions Is Determined

Federal district courts have original jurisdiction over civil actions arising under Acts of
Congress pertaining to patents, copyrights, and trademarks, including claims asserting unfair
competition 28 U.S.C. § 1338. Jurisdictional questions pertaining to complaints that assert
intertwined contract and intellectual property claims pose some of the “knottiest procedural
problems” in intellectual property jurisprudence Bassett v. Mashantucket Pequot Trz`be, 204 F.3d
343, 347 (2d Cir. 2000) (quoting 3 Melville B. Nimmer & David Nimmer, Nimmer on Copyright
§ l2.01[A1, at 12-4 (1999)). The standard by which subject matter jurisdiction is analyzed was
originally promulgated by the Second Circuit in T.B. Harms C0. v. Eliscu. 339 F.2d 823 (2d Cir.
1964). Under the T.B. Harms test, “an action arises under the Copyright Act if and only if 111 the
complaint is for a remedy expressly granted by the Act 121 or asserts a claim requiring
construction of the Act ...” Bassett, 204 F.3d at 349 (quoting T.B. Harms, 339 F.2d at 828).

In Bassett, the Second Circuit clarified and reaffirmed the T.B. Harms test by explaining
that “1w1hen a complaint alleges a claim or seeks a remedy provided by the Copyright Act,
federal jurisdiction is properly invoked.” Bassert, 204 F.3d at 355. More specifically, if the
complaint alleges copyright infringement and seeks an appropriate remedy, such as an
injunction, the jurisdictional requirements are met. See id. “The analysis under T.B. Harms turns
on what is alleged on the face of the complaint,” and “has the important virtue of avoiding
premature (and therefore potentially erroneous) judgments.” Id. at 329.

While T.B. Harms relates to copyright claims under the Copyright Act, the similarities

between copyright and trademark infringement “urge the same approach in trademark litigation.”

 

Fedeml Treasury Enterprise Sojuzplodoz'mport v. Spirz'ts Intern. N. V., 623 F.3d 61, 69 (2d Cir.
2010). lf a plaintiff pleads “federal trademark infringement claims and [seeks] federal statutory
remedies” then subject matter jurisdiction is present. See id. at 70. Courts in this district have
consistently interpreted these murky trademark and contract claims in accordance with T.B.
Harms. See Foxrun Workshop, Ltd. v. Klone Mfg., Inc., 686 F.Supp. 86, 90 (S.D.N.Y. 1988).
“Where a complaint alleges a federally conferred right, such as a trademark then alleges
violations of that right and requests remedies provided by federal statute, this should be enough
to confer federal jurisdiction The fact that such a claim present[s] certain contract issues
should not remove it from that jurisdiction ” Dam`el Wilson Prods., Inc. v. Tz'me-Life Fz`lms, Inc.,
736 F.Supp. 40, 43 (S.D.N.Y. 1990); see Ryan v. Volpone Stamp Co., lnc., 107 F.Supp.2d 369,
377 (S.D.N.Y. 2000) (“Plaintiff’s additional claims for breach of contract and violations of New
York State statutory law notwithstanding, his assertion of a claim for infringement and prayer for
remedies expressly granted by the Lanham Act is sufficient to confer subject matter jurisdiction
upon this court.”).

II. Plaintiff’s Complaint Satisfies The T.B. Harms Test As It Seeks Remedies Expressly
Granted By The Act And Asserts A Claim Requiring Construction Of The Act

As stated, the T.B. Harms test provides two ways for a mixed trademark and contract
claim to satisfy the jurisdictional requirements of the Federal courts. See T.B. Harms, 204 F.3d
343. A plaintiff can either seek a remedy expressly granted by the Act or, in the alternative, a
plaintiff can assert a claim requiring construction of the Act. See id. Here, Plaintiff asserts a
claim under either avenue provided by T.B. Harms.

First, Plaintiff"s complaint alleges claims arising under the Lanham Act. See Compl. The
Lanham Act protects against trademark infringement in a plethora of ways. See 15 U.S.C. §§

1051 et seq. To be successful on a Lanham Act claim, a plaintiff must demonstrate that “(1) it

 

has a valid mark that is entitled to protection that (2) the defendant used the mark, (3) in
commerce, (4) in connection with the sale or advertising of gods or Services, (5) without the
plaintiffs consent.” 1-800 Contacts, Inc. v. When UCom, Inc., 414 F.3d 400, 406-07 (2d Cir.
2005) (internal quotations omitted); see 15 U.S.C. §§ 1051 et seq. Plaintiff`s eighth claim for
relief alleges that Plaintiff “owns all right, title and interest in and to the KENNEDY marks,” and
that “Defendants have used or intend to use in commerce, without Kennedy’s permission, the
KENNEDY marks.” Compl. 1111 151-153, 198. Further, Plaintiff’ s ninth and twelfth claims for
relief allege dilution and unauthorized use of the KENNEDY marks in ways that “constitute[] a
false designation of origin as such conduct is likely to cause confusion and/or to deceive users
and consumers as to the origin, sponsorship, affiliation, connection and/or association of
Kennedy with Defendants’ goods and/or services.” Ia’. 11 175; See 15 U.S.C. § 1125. Assessing
Plaintiff’s Lanham Act claims “require[s] construction of the [Lanham1 Act,” and thus Plaintiff
satisfies the first of two options providing for subject matter jurisdiction under the T.B. Harms
test. See Bassett, 204 F.3d at 349.

Even if Plaintiff’ s claims did not “require[] construction of the [Lanham] Act,” at a
minimum, Plaintiff specifically seeks a “remedy expressly granted by the [Lanham] Act.”
Bassetz‘, 204 F.3d at 349. Depending on the circumstances of any particular trademark claim, the
Lanham Act provides for lost profits, damages (including statutory and treble damages), costs,
attorney fees, and injunctive relief, among other things. See 15 U.S.C. §§ 1114-1117. Here,
Plaintiff seeks all of the above. Plaintiff claims that she is entitled to “an award of . .. treble
damages and increased profits under 15 U.S.C. § 1117.” Compl. 1111 160, 176. Plaintiff also
claims to be “entitled to an injunction restraining Defendants from engaging in further acts of

infringement.” Ia’. 1111 157, 173. Finally, Plaintiff claims that, due to Defendants’ willful

 

infringement, Plaintiff is “entitled to all remedies available under 15 U.S.C. §§ 1117 and 1118.”
Id. 11 203. Thus, by seeking remedies expressly granted by the Lanham Act, Plaintiff has satisfied
the second option conferring subject matter jurisdiction as provided by the T.B. Harms test. See
Bassett, 204 F.3d at 349; sz'rits, 623 F.3d at 69.
CONCLUSION

Although Plaintiff’s claim presents a mixed question of contract and trademark, Plaintiff
has satisfied her burden by alleging claims and seeking remedies arising under the Lanham Act
in a manner sufficient to confer subject matter jurisdiction over this case under 28 U.S.C. § 133 8.

F or the foregoing reasons, Defendants’ Motion to Dismiss is hereby DENIED.

SO ORDERED.
Dated: March 1, 2019
New York, New York

Z:NDREW L. CARTER, JR. %
United States District Judge

 

